Mr. Justice Waterman delivered the opinion of the Court. This is an appeal from an order entered April 11, 1895, for the payment of $175 to the appellee for solicitor’s fee, for services to be rendered in defense of- an appeal which was taken to the last term of the Appellate Court. A decree for separate maintenance was entered by the Superior Court in favor of the appellee, which was appealed by appellant to the last term of this court. Upon a hearing the decree was reversed and the appeal dismissed. During the pendency of that appeal an order for the payment of $175 as a solicitor’s fee was entered by the Superior Court, from which order the present appeal is prosecuted. ¡Notwithstanding the pendency on appeal of the main case in this court, the order was one which the court had power to make. We do not think that in ordering the payment of $175 as a solicitor’s fee, there was an abuse of discretion. Where the right to make such order exists, it is only for an abuse of discretion that the order will be set aside by an Appellate Court. Johnson v. Johnson, 125 111 150. The order of the Superior Court is affirmed.